PER CURIAM
Defendant appeals a judgment convicting him of fleeing or attempting to elude a police officer, ORS 811.540, and operating a motor vehicle without driving privileges, ORS 807.010. On appeal, he assigns error to the trial court’s denial of his motion for judgment of acquittal on the charge of fleeing or attempting to elude a police officer. Defendant argues that, in order to obtain a conviction for fleeing or attempting to elude a police officer under ORS 811.540, the state was required to prove that he drove evasively and, here, there was no evidence that he did so.
Defendant’s assignment of error is resolved by our recent decision in State v. George, 263 Or App 642, 330 P3d 1239 (2014). In that case, we considered the question defendant raises here — whether ORS 811.540 requires evidence of evasive driving — and answered that question in the negative. In particular, we concluded that ORS 811.540 “does not require evidence of evasive driving” and, instead, “[t]he offense is complete when, given a signal to stop, an individual knowingly continues and avoids compliance with a pursuing officer.” George, 263 Or App at 645-46. In light of George, we reject defendant’s contention in this case that the trial court erred in denying his motion for judgment of acquittal on the charge of fleeing or attempting to elude a police officer.
Affirmed.